UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                              )
DOUGLAS B. WATSON,                            )
                                              )
                    Plaintiff,                )
                                              )
               v.                             )       Civil Action No. 09-0268 (ESH)
                                              )
UNITED STATES,                                )
                                              )
                    Defendant.                )
                                              )


                                  MEMORANDUM OPINION

       This matter comes before the Court on review of plaintiff’s motion for appointment of

counsel and pro se complaint. Because plaintiff’s claims are patently frivolous, the Court will

sua sponte deny the motion and dismiss the complaint for lack of subject-matter jurisdiction.

       It is well-settled that “federal courts are without power to entertain claims otherwise

within their jurisdiction if they are so attenuated and unsubstantial as to be absolutely devoid of

merit, wholly insubstantial, [or] obviously frivolous.” Hagans v. Lavine, 415 U.S. 528, 536-37

(1974) (citations and internal quotation marks omitted). A complaint will be dismissed pursuant

to Federal Rule of Civil Procedure 12(b)(1) when it is “‘patently insubstantial,’ presenting no

federal question suitable for decision.” Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994) (quoting

Neitzke v. Williams, 490 U.S. 319, 327 n.6 (1989)). Claims are patently insubstantial if they are

“essentially fictitious,” for example, advancing “bizarre conspiracy theories,” “fantastic

government manipulations of [one's] will or mind,” or some type of “supernatural intervention.”

Id. at 330. In such cases, a district court may dismiss the case sua sponte. See Brown v. Dist.
Unemployment Comp. Bd., 411 F. Supp. 1001, 1001-02 (D.D.C. 1975) (noting that a district

court has the power to dismiss a case sua sponte if it is frivolous).

       Even a cursory review of the complaint in this case reveals that plaintiff’s allegations

meet this standard. Plaintiff appears to be bringing an action for damages against the United

States based on alleged “physical, pharmaceutical and psycological [sic] battery” by federal and

local law enforcement personnel. Pl.’s Mot. for Appointment of Counsel. For instance, plaintiff

claims that he “was offered a job killing people for the FBI. When I declined, pharmaceuticals

were put in my food which destroyed my life. A short time later, my teeth were drilled. When

Waco went off on schedule, every tooth in my head was broken off at the gum line. A listening

device was placed in my house and publicly exposed.” (Compl. at 1.) In addition, in an attached

“Exhibit for Induced Delay,” plaintiff indicates that he seeks $21.4 million plus legal fees and

costs and includes additional allegations involving his efforts to obtain damages for a “brutal

arrest at San Diego Police Department.”

       The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Nevertheless, plaintiff’s claims suggesting a “bizarre conspiracy theor[y]”

are clearly fantastic, delusional, and “essentially fictitious.” Best, 39 F.3d at 330. Accordingly,

the Court will dismiss them sua sponte for lack of subject-matter jurisdiction.

       An Order consistent with this Memorandum Opinion is issued separately.


                                                                    /s/
                                                       ELLEN SEGAL HUVELLE
                                                       United States District Judge

Date: February 13, 2009